Title: [September 1784]
From: Adams, John Quincy
To: 



      Wednesday September 1st.
      
      
       Dined at Dr. Franklin’s.
      
      

      
       2d.
      
      
      
       Thursday morning went into Paris.
      
      

      Friday 3d.
      
      
       Mr. and Mrs. Mather, and Mrs. Hay dined with us. Went to the French Comedy and saw le mariage de Figaro.
      
      
       
        
   
   Samuel Mather and his wife, Margarette (Gerrish) Mather; he was the son of the Rev. Samuel Mather. Young Samuel had been chief clerk of the Boston customs office until he fled to England with the loyalists, but he returned to Massachusetts after his father’s death (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 7:233).


       
       
        
   
   Mrs. Katharine Hay, wife of Capt. John Hay and daughter of Daniel Farnham, a tory lawyer in Newburyport. She was a traveling companion of the Mathers while in France (Thomas Aston Coffin to Mary Aston Coffin [Mrs. William Coffin], 21 March 1786, MHi:Thomas Aston Coffin Coll.; Samuel Jr. to Rev. Samuel Mather, 7 May 1785, MHi:Samuel Mather Coll.; Currier, NewburyportJohn J. Currier, History of Newburyport, Massachusetts, 1764-1905, Newburyport, 1906-1909; 2 vols., 2:258–260).


       
      
      

      Saturday4th.
      
      
       Dined with Mr. Jefferson. Went to the Italian Comedy in the Evening; had la fausse magie, and Zemire et Azor.
      
      
       
        
   
   La fausse magie, Paris, 1775, by Jean François Marmontel, with music by André Ernest Modest Grétry. The pair also collaborated on Zémire et Azor, Paris, 1771 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      
       5th.
      
      
      
       Sunday dined at Mr. Grand’s at Passy. Went after dinner to the Chateau de la Muette and saw the Dauphin.
      
      
       
        
   
   Ferdinand Grand, the Paris banker of the American ministers, lived at La Chaise, Passy (MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 54 [1920]: 107–108).


       
       
        
   
   The Château de la Muette, originally a hunting lodge in the Bois de Boulogne, was rebuilt by Louis XV, and Louis XVI often resided there (Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
      
      

      
       6th.
      
      
      
       Monday Mr. Tracy dined with us.
      
      
       
        
   
   Nathaniel Tracy had come to France via Cowes with Jefferson and his daughter Martha aboard his vessel Ceres, which had sailed from Boston in early July. His purpose was to settle claims against his firm; his lack of success eventually contributed to his worsening financial plight (Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 7:363–364; Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:250).


       
      
      

      Tuesday7th.
      
      
       Dined at Mr. Tracy’s and went in the evening to see la métromanie, and Crispin Rival de son Maitre, at the french Comedy.
      
      
       
        
   
   Alexis Piron, La métromanie, ou, le poète, Paris, 1738 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.). JQA had seen Le Sage’s Crispin while living in St. Petersburg.


       
      
      

      
       10th.
      
      
      
       Friday went into Paris in the afternoon.
      
      

      Saturday11th.
      
      
       Had Company to dine with us.
      
      
      
       
        
   
   Following this last entry in D/JQA/9 are the following notations:


        
   
   Wednesday Octr. 13th. first made a fire in my Chamber.


        
   
   Filled my J. S. Decr. 4th. took 3. p:


        
   
   March 20. 1785. no fire.


       
      
     